UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:March 31, 2013 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-54835 MALVERN BANCORP, INC. (Exact name of Registrant as specified in its charter) Pennsylvania 45-5307782 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 42 E. Lancaster Avenue, Paoli, Pennsylvania (Address of Principal Executive Offices) (Zip Code) (610) 644-9400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES oNO x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s class of common stock, as of the latest practicable date:As of May 17, 2013, 6,558,473 shares of the Registrant’s common stock were issued and outstanding. MALVERN BANCORP, INC. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition as of March 31, 2013 and September 30, 2012 (Unaudited) 2 Consolidated Statements of Operations for the Three and Six Months Ended March 31, 2013 and 2012 (Unaudited) 3 Consolidated Statements of Comprehensive (Loss) Income for the Three and Six Months Ended March 31, 2013 and 2012 (Unaudited) 4 Consolidated Statements of Changes in Shareholders’ Equity for the Six Months Ended March 31, 2013 and 2012 (Unaudited) 5 Consolidated Statements of Cash Flows for the Six Months Ended March 31, 2013 and 2012 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 46 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4. Controls and Procedures 60 PART II—OTHER INFORMATION Item 1. Legal Proceedings 60 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 3. Defaults Upon Senior Securities 60 Item 4. Mine Safety Disclosure 60 Item 5. Other Information 61 Item 6. Exhibits 61 SIGNATURES 62 Table of Contents Malvern Bancorp, Inc. and Subsidiaries Consolidated Statements of Financial Condition (Unaudited) March 31, 2013 September 30, 2012 (Dollars in thousands, except per share data) Assets Cash and due from depository institutions $ $ Interest bearing deposits in depository institutions Cash and Cash Equivalents Investment securities available for sale, at fair value Restricted stock, at cost Loans receivable, net of allowance for loan losses of $6,302 and $7,581, respectively Other real estate owned Accrued interest receivable Property and equipment, net Deferred income taxes, net Bank-owned life insurance Other assets Total Assets $ $ Liabilities and Shareholders’ Equity Liabilities Deposits: Deposits-noninterest-bearing $ $ Deposits-interest-bearing Total Deposits FHLB advances Advances from borrowers for taxes and insurance Accrued interest payable Stock subscription escrow - Other liabilities Total Liabilities Commitments and Contingencies - - Shareholders’ Equity Preferred stock, $0.01 par value, 10,000,000 shares authorized, none issued - - Common stock, $0.01 par value, 40,000,000 shares authorized, issued and outstanding: 6,558,473 and 6,102,500, respectively 66 62 Additional paid-in capital Retained earnings Treasury stock—at cost, 2013, 0 shares; 2012, 50,000 shares - ) Unearned Employee Stock Ownership Plan (ESOP) shares ) ) Accumulated other comprehensive income Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See notes to unaudited consolidated financial statements. 2 Table of Contents Malvern Bancorp, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Six Months Ended March 31, (Dollars in thousands, except per share data) Interest and Dividend Income Loans, including fees $ Investment securities, taxable Investment securities, tax-exempt 57 6 10 Dividends, restricted stock 3 1 8 1 Interest-bearing cash accounts 36 9 67 18 Total Interest and Dividend Income Interest Expense Deposits Long-term borrowings Total Interest Expense Net Interest Income Provision for Loan Losses 25 Net Interest Income after Provision for Loan Losses Other Income Service charges and other fees Rental income – other 63 67 Gain on sale of investments, net Gain on sale of loans, net 22 - - Earnings on bank-owned life insurance Total Other Income Other Expense Salaries and employee benefits Occupancy expense Federal deposit insurance premium Advertising Data processing Professional fees Other real estate owned expense, net Other operating expenses Total Other Expenses (Loss) Income before income tax expense (benefit) ) ) Income tax (benefit) expense ) 28 ) Net (Loss) Income $ ) $ $ ) $ Basic (Loss) Earnings Per Share* $ ) $ $ ) $ Dividends Declared Per Share $ * Basic earnings per share for the prior period have been adjusted to reflect the impact of the second-step conversion and reorganization of the Company,which was completed on October 11, 2012. See notes to unaudited consolidated financial statements. 3 Table of Contents Malvern Bancorp, Inc. and Subsidiaries Consolidated Statements of Comprehensive (Loss) Income (Unaudited) Three Months Ended March 31, Six Months Ended March 31, (In thousands) Net (Loss) Income $ ) $ $ ) $ Other Comprehensive (Loss) Income: Changes in net unrealized gains onsecurities available for sale ) ) Gains realized in net income(1) 3 ) Deferred income tax effect (1
